Citation Nr: 1701602	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  92-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected residuals of a fracture of the right tibia and fibula. 

2.  Entitlement to a rating in excess of 20 percent for residuals of a fracture to the distal third of the right tibia and fibula.  

3.  Entitlement an increased initial rating for a mood disorder with depressive features, rated as noncompensably disabling prior to January 25, 2012, 50 percent disabling from January 25, 2012 to August 28, 2012, and 70 percent disabling thereafter. 

4.  Entitlement to an initial rating in excess of 60 percent for residuals of a status post right total knee replacement. 

5.  Entitlement to an initial compensable rating for shortening of the right lower extremity.  

6.  Entitlement to an initial compensable rating for a right total knee replacement scar.  

7.  Entitlement to an effective date earlier than June 26, 2000 for the award of service connection for a mood disorder with depressive features.  

Entitlement to an effective date earlier than August 23, 2012 for the award of service connection for shortening of the right lower extremity. 

Entitlement to an effective date earlier than August 23, 2012 for the award of service connection for residuals of a status post right total knee replacement. 

10.  Entitlement to an effective date earlier than August 23, 2012 for the award of service connection for a residual scar of a right total knee replacement.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 1999, June 2002, and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2004, April 2010, November 2011, June 2012, September 2013, and March 2014, the Board remanded the case for further action by the originating agency. The case has now returned to the Board for additional appellate action.

When the appeal was before the Board in March 2014, the claims for entitlement to increased initial ratings and earlier effective dates for a mood disorder, residuals of a right total knee replacement, right leg shortening, and a right knee scar were remanded to the Agency of Original Jurisdiction (AOJ) to provide the Veteran a statement of the case (SOC).  The SOC was issued on March 2016 and the Veteran perfected the appeals in a May 2016 substantive appeal.  The claims were then certified to the Board in June 2016.  The record does not indicate that the AOJ is taking any further actions on these claims and the Board will therefore accept jurisdiction over them.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015); see also 38 C.F.R. § 19.35 (stating that certification of issues on appeal by the agency of original jurisdiction is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.).  

The Board also notes that the Veteran filed a notice of disagreement (NOD) in August 2016 initiating appeals with respect to claims for an effective date earlier than November 13, 2012 for the award of a total disability rating due to individual employability resulting from service-connected disability (TDIU) and service connection for coronary artery disease.  These claims were adjudicated in an August 2015 rating decision issued by the Cleveland RO.  The record shows that the AOJ is still taking action with respect to these claims and the Board does not accept jurisdiction over them at this time.  

The issues of entitlement to increased initial ratings for a mood disorder, residuals of a status post right total knee replacement, and shortening of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's thoracic spine disability was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.

2.  Prior to November 19, 2013, the Veteran's residuals of a fracture to the distal third of the right tibia and fibula most nearly approximated malunion with a moderate right ankle disability. 

3.  From November 19, 2013, the Veteran's residuals of a fracture to the distal third of the right tibia and fibula most nearly approximates nonunion with loose motion requiring a right ankle brace.   

4.  The Veteran's right total knee replacement scar is stable, not painful, is not the result of a burn, does not affect an area of 144 square inches (sq. in.) or 929 square centimeters (sq. cm.) or greater, does not involve the head, face, or neck, and does not result in any limitation of function.  
 
5.  The Veteran's claim for service connection for an acquired psychiatric disability was received on December 1, 1991; the Veteran appealed the June 2002 denial of the claim and service connection was eventually granted in a September 2012 rating decision effective August 26, 2000.  

6.  The currently-assigned effective date of August 26, 2000 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.

7.  The Veteran's claim for entitlement to service connection for shortening of the right leg was initially received by VA on May 1, 1972.  The claim was implicitly denied in a July 1972 final rating decision.

8.  The Veteran filed a claim to reopen service connection for shortening of the right leg on March 30, 1982 and service connection for the condition was granted in a September 2012 rating decision.  

9.  Entitlement to service connection for shortening of the right leg did not arise until August 25, 1982 which is later than the date the claim to reopen service connection was received.

10.  The Veteran's original claim for entitlement to service connection for a right knee disability (claimed as a bilateral knee disability) was denied in a final June 1995 rating decision.  The Veteran filed multiple claims to reopen service connection for a right knee disability and was most recently denied in a September 2010 rating decision. 

11.  Service connection for residuals of a status post total knee was granted in a September 2012 rating decision effective August 23, 2012.  The award of service connection in the August 2012 rating decision was not based on receipt of additional service department records or evidence received within a year of the initial decision considering and denying this claim.

12.  The currently-assigned effective date of August 23, 2012 is the date entitlement to the benefit was shown and is later than any claim to reopen service connection was received.

13.  Service connection for the award of service connection for a residual scar of a right total knee replacement was granted in a September 2012 rating decision effective August 23, 2012.  

14. The currently-assigned effective date of August 23, 2012 is the date entitlement to the benefit was shown and is later than any claim for service connection was received.



CONCLUSIONS OF LAW

1.  A chronic thoracic spine disability was not incurred in or aggravated by service, its incurrence or aggravation cannot be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

2.  Prior to November 19, 2013, the criteria for a rating in excess of 20 percent for residuals of a fracture to the distal third of the right tibia and fibula are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262.

3.  From November 19, 2013, the criteria for a 40 percent rating, but not higher, for residuals of a fracture to the distal third of the right tibia and fibula are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262.

4.  The criteria for an initial compensable rating for a right total knee replacement scar are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805.

5.  The criteria for an effective date earlier than August 26, 2000 for the award of service connection for a mood disorder with depressive features are not met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

6.  The criteria for an effective date of August 25, 1982, but not earlier, for the award of service connection for  shortening of the right leg are met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

7.  The criteria for an effective date earlier than August 23, 2012 for the award of service connection for residuals of a status post total knee replacement are not met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

8.  The criteria for an effective date earlier than August 23, 2012 for the award of service connection for a residual scar of a right total knee replacement are not met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for a thoracic spine disability as it was incurred during service when he was struck by an automobile.  In the alternative, the Veteran contends that the service-connected residuals of a right tibia and fibula fracture (incurred in the same in-service accident) caused or aggravated the mid-back disability.  In a March 2012 statement, the Veteran's representative argued that the right leg fracture residuals impacted the Veteran's ability to ambulate and led to the thoracic spine disorder. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  

Turning first to whether service connection is warranted on a direct basis, the Board finds that the record clearly establishes the presence of a current disability.  In January 2002, a VA physician diagnosed disc protrusions of the thoracic spine during a rehabilitation consultation at the Columbus VA Medical Center (VAMC).  A September 2002 CT of the abdomen also confirmed the finding of degenerative disease of the lower thoracic spine.  The Veteran has provided competent lay evidence in support of his claim by reporting mid-back pain during various medical examinations and in statements to VA.  A current disability is therefore demonstrated.  

The Board also finds that the record establishes an in-service injury.  Service records are negative for evidence of complaints or treatment for back pain, but document an incident in November 1971 when the Veteran was struck by an automobile and incurred a fracture to the right tibia and fibula.  The Veteran's spine was normal upon examination for separation in April 1972.  Thus, while there are no specific findings or complaints related to the Veteran's thoracic spine during service, the Veteran clearly incurred an injury in November 1971 that required hospitalization and an in-service injury is demonstrated.  

With respect to whether the record demonstrates a link between the Veteran's current disability and in-service injury, service records do not indicate such a link.  As noted above, no chronic back conditions were noted in the service treatment records or during the April 1972 separation examination.  In fact, the Veteran's spine was normal upon clinical examination at discharge and he stated at that time he was in "the best of health."  

There is also no medical evidence of a chronic thoracic spine disability until years after the Veteran's separation.  The first evidence of mid-back pain dates from May 1975, three years after separation, when a private physician noted that the Veteran had been seen for "thoracic myositis."  No other details or findings were provided by the private doctor.  The Veteran again complained of pain in the lower thoracic area in March 1976, almost four years after separation, in connection with genitourinary (GU) treatment.  At that time, no disability of the back or GU system was identified.  Treatment records dated in the 1980s document several work-related mid and low back injuries and there is no evidence of a chronic thoracic disability until July 1992, when a private doctor diagnosed a chronic thoracolumbar strain and a possible herniated thoracic disc.  The same private physician also recorded a history of a work-related back injury in February 1978 and the Veteran's reports that he did not experience any back problems at the time of his in-service injury and leg fracture.   

Similarly, the earliest evidence of thoracic spine arthritis dates from August 1992 when a private X-ray noted the formation of anterior spurs on the thoracic spine from T-9 to T-12.  These findings were confirmed on a December 1993 VA X-ray which demonstrated mild degenerative changes of the lower thoracic spine.  This evidence of arthritis dates from more than 20 years after service.  In light of the length of time that passed between the Veteran's discharge and the first identification of thoracic arthritis and the lack of any clinical evidence of back pain until at least three years after service, the Board cannot conclude that the Veteran's thoracic spine arthritis was manifest to a compensable degree within a year of his separation from active duty service.  Service connection for arthritis on a presumptive basis as a chronic disease is clearly not warranted.  See 38 C.F.R. §§ 3.307(a), 3.309(a). 

There are also no competent medical opinions in support of the claim for direct service connection.  None of the Veteran's private or VA physicians have linked the current thoracic disability to any incident of active duty service, and as noted above, the record indicates that the Veteran has experienced several post-service injuries to the back.  In July 1992, a private doctor noted a history a work-related back injury in February 1978.  The Veteran also reported to his primary care physician at the Columbus VAMC in September 2001 and January 2002 that he injured his thoracic spine in 1998 while working as a corrections officer.  

Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has reported a history of continuous symptoms stemming from his thoracic spine disability since active duty service.  During a January 2002 VA rehabilitation consultation, the Veteran stated that he had experienced back pain ever since he was hit by a car during service and fractured his leg in 1971.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous back symptoms since service is not credible.  The Veteran dates the onset of his back pain to active duty, but service records are wholly negative for complaints or treatment related to any portion of the spine.  No chronic back conditions were identified during service and the Veteran's spine was normal upon physical examination for separation in April 1972.  The Veteran's reports of continuous back pain since service also conflict with his other statements made throughout the claims period.  In June 1976, the Veteran dated the onset of his back pain to 10 months earlier, in 1975.  A similar history was reported during a March 1988 VA examination, when the Veteran stated that his spine pain began in 1974 or 1975 without any specific trauma or injury.  The Veteran has also attributed his thoracic spine symptoms to post-service injuries, first in July 1992 when he dated his pain to a work injury in February 1978, and again in September 2001 at the VAMC, when the Veteran stated his mid-back pain began following a work-related incident in 1998.  In fact, aside from the January 2002 VA rehabilitation consultation, the Veteran has never attributed his thoracic spine condition to service to a treating physician.  The Board finds that the Veteran's reports of continuous mid-back pain since service are not credible in light of the contents of the contemporaneous medical records during service and the Veteran's inconsistent history regarding the onset of his symptoms.  

The Board has also considered the Veteran's statements connecting his thoracic spine disability to active duty service.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

The competent evidence of record is therefore against a nexus between the Veteran's thoracic spine disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection on a direct basis.  

The Board must now determine whether service connection is warranted for the thoracic spine condition on a secondary basis.  The Veteran contends that his service-connected residuals of right tibia and fibula fracture have caused or aggravated his current back disability.  In a March 2012 letter, the Veteran's representative specifically argued that the service-connected leg fracture had affected the Veteran's ambulation and led to the thoracic spine disability.  There is no competent evidence in support of service connection on a secondary basis and none of the Veteran's treating physicians at the VA or private facilities have identified a link between the thoracic spine and the service-connected leg fracture.  The Veteran is service-connected for a right leg length discrepancy and right knee disability as secondary to the service-connected tibia and fibula fracture, but there is simply no competent evidence that a thoracic spine condition was incurred due to the service-connected disability.  In fact, as noted above, the Veteran's doctors have attributed the mid-back condition to various post-service work-related injuries.  The Board has considered the statements of the Veteran and his representative regarding secondary service connection, but again notes that specific issue in this case, i.e. the etiology of an orthopedic disability, falls outside the realm of knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  The Veteran is competent to report his current symptoms, such as mid-back pain, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed chronic disability was years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's thoracic spine disability is related to active duty service or the service-connected residuals of a right tibia and fibula fracture.  The Board has considered the Veteran's reported continuity of symptomatology, but has determined that his statements are not credible.  The weight of the evidence is therefore against a nexus between the claimed disability and active duty service or a service-connected condition.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. § 5107(b) (West 2014).


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
	
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Residuals of a Right Tibia and Fibula Fracture

Service connection for residuals of a fracture to the right tibia and fibula was granted in a July 1972 rating decision.  An initial 10 percent evaluation was assigned effective April 24, 1972.  The March 1999 rating decision on appeal continued a 20 percent evaluation for the disability.  The Veteran contends that an increased rating is warranted for the disability as it causes his ankle to give way and has limited his ability to stand and sit without pain.  

The Veteran's residuals of a fracture to the right tibia and fibula is currently rated as 20 percent disabling under Diagnostic Code 5262.  This Diagnostic Code pertains to impairment of the tibia and fibula and provides a 20 percent evaluation with moderate knee or ankle disability.  A 30 percent evaluation is warranted with marked knee or ankle disability and a maximum 40 percent evaluation is assigned for nonunion with loose motion requiring bracing.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Although Diagnostic Code 5262 considers the severity of a knee or ankle disability in determining the appropriate rating for tibia and fibula impairment, the Board will limit its present analysis to symptoms stemming from the right ankle.  The fracture of the Veteran's right leg occurred in the lower (distal) third of the tibia and fibula and therefore involves the right ankle and its associated symptoms, not the knee.  The Veteran is now service-connected for a separate right knee disability as secondary to the service-connected right leg fracture, but this disability developed after the initial fracture as a result of a residual right leg shortening.  The Board will therefore consider whether an increased rating is warranted for the right tibia and fibula fracture based on the symptomatology associated with the area around the right ankle and not the knee.  

After review of the record, the Board finds that a maximum 40 percent evaluation is warranted for the right tibia and fibula disability from November 19, 2013; prior to that date, a rating in excess of 20 percent is not appropriate. 

Prior to November 19, 2013, the Veteran's residuals of a fractured right tibia and fibula manifested impairment and a right ankle disability that was no more than moderate in severity.  VA and private examinations performed throughout the applicable claims period document gradually worsening symptoms and complaints associated with the right ankle, but do not demonstrate a disability that most nearly approximates marked.  The most severe ankle symptoms were observed during the August 2012 VA examination when limitation of motion of the right ankle was measured with plantar flexion to 20 degrees and dorsiflexion to 10 degrees at the endpoint.  Repetitive testing resulted in pain, deformity, and disturbance of locomotion though there was no additional loss of motion.  While there was some loss of motion of the right ankle, the joint was also stable, had full strength, and only a mild bony deformity was noted on X-ray.  

Earlier examinations also demonstrated a stable ankle without locking or loss of strength.  X-rays performed during the July 2010 VA examination showed a similar mild residual offset.  There was some loss of motion, but no pain or additional loss during repetitive testing.  In February 2005, a VA examiner concluded that there was no evidence of functional loss due to a slight loss of right ankle motion.  Furthermore, while the Veteran complained of numbness associated with the right leg fracture in February 2005, a nerve conduction study performed along with the VA examination was entirely negative for neurological abnormalities of the right lower extremity.  Other VA and contract examinations dating from February 1999 note a consistent well-healed past fracture of the right tibia and fibula affecting the Veteran's ability to walk, run, and participate in sports.  Moreover, a February 2005 contract VA examiner specifically found that the Veteran manifested only slight malunion of the right tibia and fibula.  These findings are all contemplated by the current 20 percent evaluation for a moderate ankle disability and clearly do not demonstrate a marked disability.  

The Board has considered the Veteran's statements that he experienced severe pain in his right leg and ankle throughout the claims period.  The Veteran is competent to report the symptoms he experiences, but the Board finds that the objective medical evidence is more probative regarding the manifestations and impairment associated with the service-connected right tibia and fibula fracture and residual right ankle disability.  The competent medical evidence is based on objective testing, radiographs, and the medical knowledge of numerous treating and examining providers, and fully describes the symptoms associated with the Veteran's service-connected disability.  The medical evidence clearly establishes that a rating in excess of 20 percent is not warranted for the residuals of a right tibia and fibula fracture prior to November 19, 2013 and the Board observes that the Veteran's reports of symptoms are contemplated by the current rating and the finding that the disability most nearly approximates moderate during this period. 

Although an increased rating is not warranted prior to November 19, 2013, the Board finds that a maximum 40 percent evaluation is appropriate from that date based on evidence of right ankle locking and instability and the Veteran's need for ankle bracing.  In October 2013, the Veteran was seen at a podiatry consultation at the Columbus VAMC for worsening right ankle pain.  He reported that the ankle would catch when he walked.  While the ankle range of motion was characterized as "adequate," other VAMC records show that the Veteran was seen in October 2012 with joint pain after falling when his right ankle locked up.  The October 2013 podiatrist diagnosed a probable remote osteochondral injury and possible old healed fracture.  X-rays confirmed degenerative joint disease and the Veteran was referred to the Dayton VAMC for a second podiatry consultation.  At the November 19, 2013 Dayton podiatry consultation, the Veteran was instructed to wear an Ankle Stabilizing Orthosis (ASO) brace every day.  He was also scheduled for an orthopedic surgery consultation for possible right ankle surgery.  The Veteran's right ankle arthritis was characterized as "considerable" by the January 2014 VAMC orthopedist and a determination was made that surgery was unlikely to give any relief.

The competent medical evidence establishes that the Veteran's right tibia and fibula condition with right ankle symptoms progressively worsened and on November 19, 2013, the disability required daily bracing and a consultation was placed for possible surgery.  The Board finds that a 40 percent evaluation is appropriate from this date for impairment of the right tibia and fibula with a right ankle disability that most nearly approximates nonunion with loose motion requiring a brace.  This is the maximum schedular rating possible under Diagnostic Code 5262 and is a higher rating than any possible under the diagnostic codes for evaluating the ankle.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that assigned above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence does not support a rating in excess of that assigned above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  


Right Knee Scar

Service connection for a residual scar of a right total knee replacement was awarded in the September 2012 rating decision on appeal.  An initial noncompensable evaluation was assigned effective August 23, 2012.  

Scars are rated in accordance with 38 C.F.R. § 4.118 as disorders of the skin under Diagnostic Codes 7800-7805.  The Veteran's right knee scar is currently rated as noncompensably disabling under Diagnostic Code 7805 for scars not specifically addressed by Diagnostic Codes 7800-7804.  Under this diagnostic code, any disabling effects not considered by the other criteria pertaining to scars are rated under the appropriate diagnostic codes.    

A compensable evaluation is clearly not appropriate for the Veteran's residual surgical scar under any of the applicable rating criteria.  Upon VA examination in August 2012 and January 2015, the scar was described as stable, not painful, and not having a total area equal to or greater than 39 sq. cm. (6 square in.).  The scar is not the result of a burn and does not involve the head, face, or neck.  The medical evidence does not establish, and the Veteran does not contend, that the scar is painful or tender, and there is no indication it has resulted in any limitation of motion or functional impairment.  A compensable evaluation is therefore not warranted and the claim is denied.  


Other Considerations

The Veteran is currently in receipt of multiple ratings for disabilities of the right lower extremity.  The residuals of a right total knee replacement are rated as 60 percent disabling (and are addressed in the remand below), the residuals of a fracture to the distal third of the right tibia and fibula are rated as 40 percent disabling from November 19, 2013, and the residual right knee scar is rated as noncompensably disabling.  These right lower extremity disabilities combine to an 80 percent evaluation under the combined ratings table contained in 38 C.F.R. § 4.25.  However, under the amputation rule and 38 C.F.R. § 4.68, the combined   rating for disabilities of an extremity shall not exceed the rating provided for amputation of that extremity at the elective level.  In other words, the combined rating for the Veteran's right leg disabilities cannot exceed the evaluation provided for an above the knee amputation of the leg.  Amputation of the leg above the knee is evaluated as 60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.  The disability evaluations assigned to the Veteran's right lower extremity conditions currently combine to an amount greater than the 60 percent allowed by the amputation rule and it is therefore possible the amount of paid compensation will not reflect the total ratings assigned by VA.  
In exceptional ratings cases an extraschedular evaluation may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's residuals of a right tibia and fibula fracture and right knee scar.  The residuals of the right leg fracture include right leg pain, a right ankle disability with pain and locking, and radiographic evidence of well-healed fractures of the right tibia and fibula.  The service-connected right knee scar is stable and not does manifest any pain or limitation of function.  These manifestations are all contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  

The Board must also consider whether the Veteran's service-connected disabilities together render the schedular criteria inadequate given their "collective impact."  In a recent decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  The Federal Circuit's holding is meant to account for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities is nonetheless inadequately represented.  Id.

In this case, there is no competent and credible lay or medical evidence indicating the Veteran's service-connected disabilities have any collective impact making the schedular criteria inadequate for evaluating the service-connected residuals of a right tibia and fibula fracture and right knee scar.  The Board observes that the Veteran is service-connected for several disabilities associated with the right leg fracture, including shortening of the right leg, a right knee disability, and a mood disorder.  These secondary service-connected disabilities and their assigned disability ratings compensate the Veteran for the physical and mental effects of his service-connected disability.  He is also in receipt of an almost total schedular rating based on the combined evaluation for compensation of his service-connected disabilities and receives a total disability rating due to individual employability to account for the effect of his disabilities on his employability.  The medical and lay evidence establishes that the Veteran has difficulty walking, standing, and performing other physical activities due to his service-connected right leg conditions, and his other disabilities, including his mood disorder, have certainly impaired his function.  However, there simply is no indication his service-connected conditions have combined such that rating his right tibia and fibula fracture residuals and right knee scar under the schedular criteria inadequately compensates him for the effects of the disability.  There is no medical or lay evidence establishing that the collective impact of his disabilities has rendered the schedular criteria inadequate and there is no basis for referring this case for extra-schedular consideration. 


Earlier Effective Date Claims

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.

In the case of claims reopened after the receipt of new and material evidence, the appropriate effective date will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


Mood Disorder 

Service connection for a mood disorder with depressive features was awarded in the September 2012 rating decision on appeal as secondary to the Veteran's service-connected residuals of a fracture of the right tibia and fibula.  Staged ratings were assigned throughout the claims file with an initial noncompensable evaluation assigned effective June 26, 2000, the date the RO determined the claim for service connection was received.  The Veteran contends that an earlier effective date is warranted as a claim for entitlement to service connection for an acquired psychiatric disorder was pending before June 26, 2000.  The Board agrees that the Veteran filed a claim for service connection prior to June 26, 2000, but an earlier effective date is not warranted as entitlement to the benefit claimed did not arise until August 29, 2012.  

In order to determine the appropriate effective date for the award of service connection for a mood disorder, the Board must determine when the Veteran's claim for service connection was received and when entitlement to the benefit arose.  On December 1, 1991, the Veteran filed a substantive appeal perfecting an appeal for service connection for a bladder condition.  This document includes statements from the Veteran alleging that he incurred a psychological disorder due either to traumatic experiences during service or to his service-connected disabilities.  The Board finds these statements constitute the earliest claim for entitlement to service connection for an acquired psychiatric disorder. 

The Board has considered whether the record contains any communication from the Veteran dated prior to December 1, 1991 that could be considered a claim for benefits.  The record contains no statements or correspondence from the Veteran dated prior to December 1991 indicating that he was seeking entitlement to VA benefits for a psychiatric disorder.  In November 1990, the Veteran reported attempting suicide in 1973 and 1975 due to problems with his romantic relationships, but did not indicate that these attempts were related to active duty or a service-connected disability.  Additionally, while the claims file contains references to a possible psychiatric condition in private medical records dating from 1975 and the start of VA psychiatric treatment in October 1987, these records do not document any intent by the Veteran to seek disability benefits for any psychiatric disorder.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Therefore, the private and VA treatment records dated before December 1991 do not serve as the basis for an earlier effective date for the award of service connection.  
 
An earlier effective date is also not warranted based on the date entitlement to the benefit arose.  Although the record contains evidence indicating the possible presence of an acquired psychiatric disability as early as 1975, the record does not establish that a chronic disability was present and secondary to the Veteran's service-connected disabilities until after the Veteran's claim was received in December 1991.  In 1975 and 1976, several of the Veteran's private physicians speculated that the Veteran may have a psychiatric disorder as he reported numerous physical symptoms that were unaccompanied by any objective findings.  No treatment or diagnosis was rendered at that time.  In October 1987, the Veteran was seen by psychiatric services at the Columbus VAMC with complaints of sexual dysfunction, but the only diagnosis rendered was impotence.  A November 1989 letter from the Director of an unspecified VA facility notes that the Veteran was psychiatrically hospitalized from August to September 1989; however, the diagnosis and/or etiology of the condition requiring inpatient treatment is not specified.  The Veteran continued to receive VA psychiatric treatment at the Columbus VAMC in the 1990s and in January 1994 was diagnosed with a dysthymic disorder.  While this condition was attributed to his physical condition, the treating provider did not indicate that his service-connected disabilities were the cause of the psychiatric disorder.  A similar finding was made by a VA examiner in January 2012, who found that the Veteran's condition was secondary to erectile dysfunction, but could not determine beyond mere speculation whether  this condition was due to service-connected disabilities.  It was not until the VA examination on August 29, 2012, that the record contained competent medical evidence linking the Veteran's diagnosed chronic psychiatric disorder to service-connected disabilities.  

The Board has considered whether the Veteran's lay statements connecting the claimed psychiatric disorder to service-connected disabilities are sufficient to establish service connection for a mood disorder earlier than August 29, 2012.  In this case, the Board finds that the Veteran is not competent to diagnose the presence of a specific psychiatric disorder.  He is competent to identify and explain the psychiatric symptoms that he observes and experiences, but psychiatric disabilities require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The Board therefore finds that the Veteran is not competent to diagnose himself with a mental health condition and is clearly not competent to opine as to medical etiology or render a medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Therefore, entitlement to service connection for an acquired psychiatric disorder as secondary to the Veteran's service-connected disabilities did not arise until August 29, 2012. 

The applicable regulation in this case, 38 C.F.R. § 3.400(b)(2)(i), is clear that the effective date for an award of service connection is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377 (1999).  The Veteran's claim was received on December 1, 1991 and entitlement to service connection arose on August 29, 2012.  The Board notes that the Veteran is currently in receipt of an effective date of June 26, 2000, based on the RO's determination that his claim for service connection was received on this date.  Despite the Board's recognition of an earlier claim in December 1991, entitlement to the benefit did not arise until August 29, 2012 and an effective date earlier than June 26, 2000 is not possible.

The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection for a mood disorder with depressive features earlier than June 26, 2000 can be assigned; hence, the claim for an earlier effective date must be denied.  .  


Right Leg Shortening

The Veteran contends that an earlier effective date is warranted for the shortening of his right leg as the condition has been present since the in-service fracture of his right tibia and fibula in November 1971.  Service connection for shortening of the Veteran's right leg was granted in the September 2012 rating decision on appeal with an initial noncompensable evaluation assigned effective August 23, 2012.   After review of the evidence, the Board finds that an effective date of August 25, 1982 is warranted for the award of secondary service connection.  

The Veteran's initial claim for service connection was received by VA on May 1, 1972.  He specified that the claim was for "right leg is shorter" and a fibula and tibia disability.  A rating decision was issued in July 1972 granting service connection for residuals of a fracture to the distal third of the right tibia and fibula.  
Although the rating decision did not specifically address the pending claim for service connection for a shortened right leg, the Board finds that the July 1972 rating decision is deemed to have included an adjudication and denial of the claim.  In the analysis portion of the decision, the RO specifically noted that a shortened right leg was not present upon VA examination in June 1972.  This finding is sufficient to provide notice to the Veteran that the claim for service connection for shortening of the right leg was adjudicated along with the claim for service connection for residuals of a right tibia and fibula fracture.  See Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006) (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied).  

The Board also notes that while the claims file does not reflect that the Veteran received written notice of the July 1972 rating decision, the statutory obligation to provide a statement of appellate rights to a claimant was not in effect in 1972.  The requirement for written notice of adjudications was created by the Veterans' Benefits Amendments of 1989, Pub. L. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66, and was codified in section 3004(a) of title 38 of the United States Code (now section 5104(a)).  This provision was effective with respect to decisions rendered by VA after January 31, 1990.  103 Stat. 2066.  See Mason v. Brown, 8 Vet. App. 44, 54 (1995); Rosler v. Derwinski, 1 Vet. App. 241, 249 (1991).  Thus, prior to 1990, VA was not required to provide an appellant with a statement of appellate rights and the failure to provide such notification in July 1972 does not impact the finality of the rating decision.  

The Veteran did not appeal the July 1972 rating decision and the Board therefore finds that the Veteran's claim for entitlement to service connection for shortening of the right leg was finally adjudicated in July 1972.  The claim was eventually granted in the September 2012 rating decision on appeal with a noncompensable evaluation assigned effective August 23, 2012, the date the RO determined the record established the presence of the disability as secondary to the service-connected right tibia and fibula fracture.  However, the Board finds that entitlement to the benefit sought by the Veteran actually arose on August 25, 1982, the date of a VA examination first identifying the right leg length discrepancy, and service connection is warranted from this date.  

The Veteran filed a claim to reopen service connection for shortening of the right lower extremity on March 30, 1982.  In a statement to VA received on that date, the Veteran reported, "I know my right leg is shorter than [the] left..."  The Veteran's statement also argued that a higher rating was warranted for the service-connected residuals of a right tibia and fibula fracture.  The Board finds that the March 30, 1982 statement constitutes a claim to reopen service connection for shortening of the right leg which remained pending until the September 2012 rating decision granted service connection for this disability.  In contrast to the July 1972 rating decision's implied adjudication of the service connection claim, the RO did not indicate that the claim had been adjudicated and denied in any rating decision issued subsequent to the March 1982 claim.  In fact, in a November 1982 rating decision, the RO acknowledged a shortened right leg was found upon VA examination in August 1982 and resulted in an abnormal gait.  Despite specifically noting the presence of a leg length discrepancy, the RO did not grant service connection or provide any other analysis.  The Board therefore finds that the March 1982 claim for service connection for shortening of the right lower extremity was still pending at the time of the September 2012 rating decision.

The Board must now determine when entitlement to service connection for a shortened right lower extremity arose.  See 38 C.F.R. § 3.400 (the effective date of an evaluation and an award of compensation based on an original claim will be the date of receipt of the original claim or the date the entitlement arose, whichever is later).  As noted above, a leg length discrepancy was observed upon VA examination on August 25, 1982 and the examiner concluded it led to an abnormal gait.  The examiner noted the Veteran's history of gait problems and indicated the shortened right leg was a result of the fractured tibia and fibula.  A half inch leg length discrepancy was also found during a Rehabilitation Medicine Services evaluation at the VAMC in June 1987 and a shortened right leg was observed on subsequent VA examinations conducted in March 1988, February 1999, and August 2012.  The August 1982 VA examination therefore constitutes the first medical finding of a leg length discrepancy related to the service-connected right tibia and fibula fracture.  The Board notes that the Veteran is competent to report observable symptomatology, but given the conflict of the medical evidence in 1982-to include the June 1972 VA examiner's finding that a shortened right leg was not present-the Board finds that his lay statements alone are not sufficient to establish service connection in this case.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, entitlement to the benefit arose on August 25, 1982, the date of the VA examination where a shortened right leg was first identified by a medical professional and associated with the service-connected right tibia and fibula disability.  

The Veteran's claim to reopen service connection for a shortened right lower extremity was received on March 30, 1982 and entitlement to the benefit arose on August 25, 1982.  The reopening and granting of service connection in this case was not based on the receipt of service treatment records, and 38 C.F.R. § 3.400 therefore provides that the appropriate effective date for the grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  As August 25, 1982 is later than the date the claim to reopen service connection was received, it is the appropriate effective date for the award of service connection for a shortened right lower extremity and to this extent, the claim is granted.


Right Knee Status Post Knee Replacement and Associated Scar

The Veteran contends that an earlier effective date is warranted for the award of service connection for residuals of a right total knee replacement and associated scar.  The initial claim for entitlement to service connection for a right knee disability (claimed as bilateral knee disability) was denied in a June 1995 rating decision.  At that time, the RO found that the record included a diagnosis of internal derangement of the right knee, but the evidence did not establish it was directly related to active duty service or secondary to the service-connected fracture of the right tibia and fibula.  The Veteran was informed of the rating decision and did not appeal; the June 1995 rating decision became final.  

The Veteran made several attempts to reopen the claim for entitlement to service connection for a bilateral knee disability and was denied in various decisions by the RO, most recently in September 2010.  Service connection was then granted in the September 2012 rating decision for residuals of a right total knee replacement and scar as secondary to the service-connected right tibia and fibula fracture.  An initial 30 percent evaluation was assigned effective August 23, 2012, the date of a VA examination including a medical opinion linking the right knee disability and surgical scar to the service-connected right leg fracture.  

As noted above, the effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran's claim for service connection for a right knee disability was originally denied in a final June 1995 rating decision and was eventually granted in the September 2012 rating decision on appeal effective August 23, 2012.  The new and material evidence used to reopen the claim did not consist of service department records.  Moreover, there was no pending (unadjudicated) claim, to include the type contemplated by § 3.156(b), nor was any additional evidence pertinent to the claim received within a year from the June 1995 initial denial of the service connection claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011) (VA is required to evaluate all submissions received during the year period after the initial adjudication of the claim to determine whether they contain new and material evidence).  

The Board finds that the current claim to reopen service connection for a right knee disability (and by inference, a right knee surgical scar) was received by VA on March 24, 2012.  The Veteran's claim for service connection for a right knee disability was most recently denied in a September 2010 rating decision and there is no communication after this date prior to March 24, 2012 that constitutes a claim to reopen.  The Board notes that the award of service connection for a right knee disability and surgical scar in the September 2012 rating decision on appeal was based on a finding of secondary service connection and the RO appears to have granted service connection for the right knee disability and scar on its own initiative.  However, review of the claims file shows that an informal claim to reopen service connection for a right knee disability was contained in a March 2012 statement submitted by the Veteran's representative.  While arguing in favor of a higher rating for the service-connected residuals of a right tibia and fibula fracture, the Veteran's representative noted that the July 2010 VA examiner did not provide a medical opinion addressing whether a right knee disability was incurred secondary to the service-connected right lower leg condition.  The Board finds that this constitutes an informal claim to reopen service connection for a right knee disability. 

Although the Veteran's claim to reopen service connection was received on March 24, 2012, entitlement to the benefit did not arise until August 23, 2012.  On that date, the Veteran was provided a VA examination that included the first competent medical evidence of a relationship between the Veteran's right knee disability and the service-connected fracture of the right tibia and fibula.  Prior to the August 2012 VA examination, the medical evidence of record established that the Veteran had a right knee disability, but did not demonstrate a link between the knee and tibia/fibula disabilities.  In fact, in March 1990, a private physician found that the Veteran's right knee condition was the result of a work-related knee injury the year before and a similar opinion was rendered by a VA examiner in February 1999.  The August 2012 VA examiner's opinion that the Veteran's right tibia and fibula fracture and residual leg length discrepancy "at least as likely as not...contributed to the right knee degenerative changes" is the first competent evidence of an etiological relationship between the right knee and a service-connected disability.  Therefore, entitlement to the benefit did not arise prior to August 23, 2012. 

The controlling regulation in this case is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  38 C.F.R. § 3.400 (q)(2).  The later date in this case is clearly the date entitlement arose-August 23, 2012.  Thus, an effective date earlier than August 23, 2012 for the award of service connection for residuals of a total right knee replacement and surgical scar is not warranted.  
The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an earlier effective date can be assigned; hence, the claim for an earlier effective dates must be denied.  



Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for a thoracic spine disability as secondary to the service-connected residuals of a right tibia and fibula fracture.  Although he did not receive specific notice of the criteria for establishing secondary service connection with respect to the thoracic spine disability, the Veteran was notified of the elements necessary to grant a claim under a secondary theory of entitlement in an April 2010 letter pertaining to a claim for service connection for a psychiatric disorder.  The claim was also subsequently readjudicated in a May 2016 supplemental statement of the case (SSOC), to include on the basis of secondary service connection.  Mayfield, 444 F.3d at 1333.  The Veteran has not alleged any prejudice resulting from the lack of tailored notice on the secondary service connection element of the claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The record also contains evidence of actual knowledge on the part of the Veteran regarding secondary service connection.  In a March 2013 statement, the Veteran, through his representative, specifically argued that his thoracic spine disability was related to ambulation problems caused by residuals of the service-connected fracture of the right tibia and fibula.  The Veteran has, therefore, demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification did not result in prejudice to the Veteran.  

Turning to the duty to assist, VA has obtained all available records pertaining to the disabilities addressed above and identified by the Veteran, including records from service, private, and VA treatment.  Attempts were made to obtain records of in-service treatment from German hospitals in Heidelberg and the 2nd General Hospital at Landstuhl, but May 1972 and November 2001 replies from the National Personnel Records Center (NPRC) establishes that such records are not available.  Similarly, the Social Security Administration (SSA) informed VA in December 2014 that they had no records pertaining to the Veteran.  Although the Board has ordered specific development of additional private treatment records in the Remand below, there is no indication in the record (either through lay or medical evidence), that the records identified in the Remand pertain to the Veteran's claimed thoracic spine disability, the service-connected right tibia and fibula fracture, or the right knee scar.  Furthermore, VA has made multiple requests to the Veteran asking for release forms for all additional private providers who have treated the disabilities above, with no response.  VA also requested, most recently in February 2016, releases to obtain records pertaining to the Veteran's receipt of retirement and worker's compensation benefits.  Again, no response to these requests was received.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claims and any failure to develop or obtain non-VA records rests with the Veteran himself.

The Veteran was also provided adequate VA examinations to determine the current severity of the service-connected residuals of a fracture to the right tibia and fibula and right knee scar, most recently in January 2015 and April 2016.  Regarding the claim for service connection, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran has not been afforded a VA examination and medical opinion addressing the etiology of the claimed thoracic spine disability; however, a VA examination is not required in this case by the duty to assist.  There is no competent evidence in support of the claim for service connection, on either a direct or secondary basis, and the Board has determined that the statements of the Veteran and his representative connecting his disability to service or a service-connected disability do not constitute competent evidence.  The Veteran is service-connected for a right knee disability and shortening of the right leg as secondary to the service-connected leg fracture, but there is simply no competent evidence of a link between this condition and the claimed thoracic spine disability. Moreover, as discussed in the analysis portion of this decision, the post-service record documents several work-related back injuries which have been identified by the Veteran himself and his treating physicians as the cause of his complaints.  While the Veteran has more recently reported a continuity of symptoms since service, the Board has determined that this history is not credible.  Thus, the Veteran's statements do not serve to trigger the duty to provide an examination or obtain an opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

VA has also complied with the remand orders of the Board.  The claims were remanded multiple times, and in response, copies of complete VAMC records were added to the record, efforts were made to obtain all relevant private treatment records, and the complete claims file was made available to the Board through the electronic claims file, to include a copy of the August 2001 development letter mistakenly identified in a September 2012 SSOC as "8-23-1."  The Veteran was also provided VA examinations pertaining to the increased rating claims adjudicated in this decision.  Finally, a SOC was provided in March 2016 addressing the Veteran's initial rating and earlier effective date claims and the appeals were perfected in a May 2016 substantive appeal.  Therefore, VA has complied with the remand orders of the Board. 

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  




ORDER

Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected residuals of a fracture of the right tibia and fibula, is denied.
 
Entitlement to a rating in excess of 20 percent for residuals of a fracture to the distal third of the right tibia and fibula prior to November 19, 2013 is denied.

Entitlement to a rating of 40 percent, but not higher, for residuals of a fracture to the distal third of the right tibia and fibula from November 19, 2013, is granted.
  
Entitlement to an initial compensable rating for a right total knee replacement scar is denied.  

Entitlement to an effective date earlier than June 26, 2000 for the award of service connection for a mood disorder with depressive features is denied.  

Entitlement to an effective date of August 25, 1982 for the award of service connection for shortening of the right lower extremity is granted. 

Entitlement to an effective date earlier than August 23, 2012 for the award of service connection for residuals of a status post right total knee replacement is denied. 

Entitlement to an effective date earlier than August 23, 2012 for the award of service connection for a residual scar of a right total knee replacement is denied.  


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary with respect to the remaining claims on appeal to ensure compliance with the duty to assist the Veteran in developing evidence to support his claim and compliance with a recent decision by the Court.   

First, a remand is necessary to obtain outstanding records of private treatment identified by the Veteran pertaining to the claims for increased ratings for a mood disorder, right knee disability, and shortening of the right leg.  Clinical records from the Columbus VAMC establish that the Veteran received private psychiatric care throughout the claims period until approximately 2014.  There are also indications in recent VAMC records that the Veteran has received private treatment of his right knee disability.  Records from this treatment are relevant to the claims on appeal and efforts should be made to obtain them.  

A remand is also required to conduct an additional VA examination of the right knee in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's right knee was most recently examined by VA in January 2015; unfortunately, the examination report does not meet the specifications of Correia.  The examination report contains range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  The Board observes that while the Veteran's right knee disability is currently rated as 60 percent disabling (the maximum schedular rating possible under Diagnostic Code 5055 for a knee replacement), a higher rating is still possible under the criteria for evaluating the knee and leg under Diagnostic Codes 5256-5263.  An additional examination is thus necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the following private treatment records scanned into the VAMC's Vista Imaging system and associate them with the claims file:
a)  Records from Dr. David Dewalt dating from January 8, 2014 to June 30, 2014, scanned into the VA system on July 15, 2015;

b)  Records from the Columbus Arthritis Center dating from November 12, 2014 to July 1, 2015 and scanned into the VA system on July 15, 2015;

c)  Records from the Columbus Arthritis Center dating from May 5, 2015 and June 9, 2015 and scanned into the VA system on September 28, 2015.

2.  Contact the Veteran and request that he execute proper release forms to authorize VA to obtain medical records from private health care providers who have treated the service-connected mood disorder and right leg disabilities on appeal;, including physicians identified as Dr. Cobit, the Columbus Arthritis Center, and Dr. David Dewalt.  

If proper medical release forms are received, obtain copies of all available treatment records from the facilities above.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  After completion of the above, schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the right knee.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The knee must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

The examiner should further address whether, and if so to what extent, there is ankylosis of the right knee.  The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the right knee disability and whether the chronic residuals of the right knee replacement surgery include painful motion or weakness in the affected extremity.  

The complete bases for all medical opinions must be provided.

4.  Then, readjudicate the claims on appeal, to include assigning an initial disability rating for the service-connected shortening of the right lower extremity from the new effective date of August 25, 1982.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


